 LUFKIN FOUNDRY & MACHINE COMPANYLufkinFoundry&MachineCompanyandBoilermakersLocalNo.587;InternationalAssociation of Machinists and Aerospace WorkersLocalNo. 1999;and InternationalMolders andAlliedWorkers Union,Local No. 429,AFL-CIO.Case 16-CA-3595February 17, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn October 30, 1969, Trial Examiner Jerry B.Stone issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practice conduct allegedinthecomplaintand recommending that thecomplaint be dismissed in its entirety, as set forth inthe attached Trial Examiner's Decision. Thereafter,the General Counsel filed exceptions to the Decisionand a supporting brief and the Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERIt is ordered that the complaint herein be, and ithereby is, dismissed in its entirety.MEMBER BROWN, concurring:Inmy opinion the matters considered in thisproceeding- whether or not Respondent's actionsunder its contract in assigning certain work to oneclassification rather than another and transferringcertain employees from one job to another, withoutprior bargaining, constituted a refusal to bargain -could best be disposed of by the parties within theframeworkof the grievance and arbitrationprovisions of their current bargaining agreement.Accordingly, I would dismiss the complaint withoutpassing on the merits of the controversy.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner: This proceeding,under Section 10(b) of the National Labor Relations Act,187as amended, was tried pursuant to due notice on August7, 1969, at Lufkin, TexasThe charge was filed on April 10, 1969 The complaintwas issued on June 13, 1969, and was amended on July24, 1969.The essential issues herein are whether the RespondentviolatedSection 8(a)(5) of the Act by taking certainactions on December 17, 1968, and January 2, 1969,concerning the demotions of Basham from the position ofcoremaker "A" to core machine operator "A", theutilization of Basham in the machine making of cores ascompared to handmaking of cores, the use of machine forcoremaking as compared to handmaking of cores, andRespondent's conduct concerning the processing of agrievance relating to the question of coremaking.All parties were afforded full opportunity to participateintheproceeding.TheGeneralCounseland theRespondent filed briefs and they have been consideredUpon the entire record in the case and from myobservation of witnesses, I hereby make the following'FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERLufkinFoundryandMachineCompany,theRespondent, is and has been at all times material herein acorporation duly organized under and existing by virtue ofthe laws of the State of Texas, having its principal officeand place of business in the city of Lufkin, Texas, hereincalled the plant, where it is engaged in the manufacture ofpumping units, trailers, commercial gears, and relatedproducts.During the 12 months ending on June 13, 1969, whichperiod is representative of all times material herein, theRespondent, in the course and conduct of its businessoperations, purchased, transferred and delivered to theplant goods and materials valued in excess of $50,000,which were transferred to said plant directly from Statesof the United States other than the State of Texas. Duringthe same aforesaid 12-month period, the Respondent sold,shipped, and transferred products valued in excess of$50,000 directly to customers located in States of theUnited States other than the State of Texas.Based upon the foregoing and as conceded by theRespondent, it is concluded and found that theRespondent is now, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDBoilermakersLocal No 587;International AssociationofMachinists and Aerospace Workers,Local No. 1999;and InternationalMolders andAlliedWorkers Union,Local No. 429, AFL-CIO, the aforesaid Unions are now,and have been at all times material herein, labororganizations within the meaning of Section2(5) of theAct.III.THE UNFAIR LABOR PRACTICESPreliminary Facts - Supervisory StatusAt all times material herein, the following named'General Counsel's motion to correct record,dated September 16, 1969,ishereby granted, said motion is hereby marked as TX Exh I and ishereby received into the record181 NLRB No. 35 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersons occupied the following positions set forth oppositetheir respective names, and have been,and are now,agents of the Respondent,acting on its behalf and aresupervisorswithin the meaning of Section 2(l1) of theAct:R. L. PolandJay Bayo HopperR. E. BarrRobert LangJohn T. LongGlennBridgesPresidentVice PresidentVice PresidentVice President ofFoundry DeptPersonnel DirectorCoreroom ForemanPreliminary Facts - Bargaining Status of Union'Allproduction and maintenance employees of theRespondent at its Lufkin, Texas, plant, including shippingclerks, but excluding office and clerical employees, guards,laboratory and technical employees and supervisors asdefined in the Act, as amended, constitute a unitappropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.On or about June 14, 1949, a majority of the employeesof the Respondent in the unit described above bysecret-ballot election, conducted under the supervision oftheRegionalDirector for Region 16 of the NationalLaborRelationsBoard,designatedand selected theAFL-CIO, hereinafter called theUnion,astheirrepresentative for the purposes of collective bargainingwith the Respondent, and on or about June 22, 1949, saidRegionalDirector certified theUnion as the exclusivecollective-bargaining representative of the employees insaidunit.At all times since June 22, 1949, theRespondenthasrecognizedtheUnionasthecollective-bargaining representative of the majority of itsemployees in the aforesaid unit.At all times since June 14, 1949, and continuing todate, the Union has been the representative for thepurposes of collective bargaining of the employees in theunit described above, and by virture of Section 9(a) of theAct has been, and is now, the exclusive representative ofall the employees in said unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours ofemployment,andothertermsandconditionsofemployment.The Collective-Bargaining AgreementThe Respondent and the AFL-CIO negotiated in April1968acollective-bargainingagreement covering theemployees involved in this proceeding This agreement waseffective as of April 21, 1968, and had a termination dateof April 21, 1970.'The facts are based upon the pleadings and admissions therein andexhibits in the recordThisagreement contained the following provisionsreferred to expressly or impliedly by the parties in variousdiscussions set forth hereinafterARTICLE IXADJUSTMENT OF GRIEVANCESSection 1: Any difference between the Company andemployees, involving the meaning of the provisions ofthis agreement, shall constitute a grievance, and may betaken up in the manner hereinafter set forth.*****The Union may, if it so elects after the meeting held,within the ten day period as mentioned above, givenotice of dissatisfaction with the results of this meetingand have the grievances covered in this Section 3referred to an impartial board of arbitration selected inthe following manner:*****It is understood, and agreed that there will be noarbitrationof any matter that would in any, waymodify, change or add to the terms and provisions ofthis agreement.ARTICLE XXIMANAGEMENT CLAUSEThe Companyshall continue to have all rights whichithad prior to the execution of this agreement,exceptsuch rights as are relinquished herein.ARTICLE XVIIPROMOTIONS, DEMOTIONS ANDTRANSFERSSection 1. Employees promoted to a job in a higherclassification shall be given a thirty day (30) trial, undernormal supervision, to demonstrate ability to performthe work of the job. Employees who fail to qualify afterbeing given a fair trial, shall have the privilege ofreturning to their former job with seniority unimpaired.TheCompany will notify the Union of anyclassification change of an employee within three daysafter such classification becomes effectiveSection2:Any employee who is temporarilytransferred by the Company from a higher rated job toa lower rated job, shall receive his regular rate of pay;but, any employee who is permanently transferred bythe Company from a higher rated job to a lower ratedjob, shall receive the lower rate of pay An employeetemporarily transferred to a higher rated job shallreceivethehigherrate.When an employee istransferred from a higher rated job to a lower ratedjob,he shall be immediately advised whether such LUFKIN FOUNDRY & MACHINE COMPANY189transfer is to be on a permanent or a temporary basis.Any transfer, which is to extend beyond two weeksfrom the date of transfer, shall be deemed to be apermanent transfer.Additionally, it is noted that wage rates were negotiatedfor all positions or classifications held by employees withrespect to the issues in this case.CoreProduction 1966 - 1968'One of the products, or part of a total product, madeby the Respondent is known as a core. Prior to 1967 itappears that all, or at least substantially all, cores weremanufactured by a hand manufacturing process utilizingthe services of employees known as coremakers.1 Thismanufacturing process involved the "coremakers"makingthe "cores" by hand and with employees having to "ram"the sand into the core boxes by hand. In 1966 or 1967 theRespondentpurchaseda"no-bake"or"no-bake"machines. The "no-bake" machine involves the use ofchemical sand as contrasted to oil sand and eliminates theneed of a baking processWhen the "no-bake" machine isutilized in the coremaking process, some ramming of sandinto the core box is required but not to the same degree aswhen oil sand is used. The making of cores, when the"no-bake"machine is used, is by the use of "coremachines" and not by the hand process These coremachines are operated by core machine operators.AftertheRespondentpurchased the "no-bake"machines,coresweremadebyboththehandmanufacturing method and by the machine method ThusRespondent used both coremakers and core machineoperators in its core manufacturing process.In 1966 and prior to the utilization of the machinemethod (including the no-bake machine) the Respondentemployed eight coremakers. As indicated, these eightcoremakers made cores by the use of a hand process. Theeight coremakers employed prior to 1967 wereBushman,Harbuc, Thomas, Grissom, Johnson,Basham,Humbert,and Fisher.After installation of the "no-bake" machine and uponcommencement of the utilization of a machine method ofmaking cores, the Respondent demoted Arthur Fisherfrom a coremakers "A" position to that of a coremachine operator "A" on May 1, 1967.' Anotheremployee, Humbert, was demoted from a coremaker "A"position to a core machine operator "A" on May 29,1967. In sum at this time the Respondent then employedsix coremakers "A" and three core machine operators.'Later,onSeptember18,1967,theRespondentrepromotedHumbert to coremaker "A." Thus at thattime the Respondent employed seven coremakers "A" andapparentlyFisherand two other employees as coremachine operators as of September 18, 1967.'The factsare not in disputeand arebased upon a compositeof all ofthe credited testimony of all witnesses and the exhibits in the record'The General Counsel'squestions to witnesses seem postulated on anassumption that a change involvingthe use ofa no-bake machine occurredin early1966. Exhibitsin the recordrevealcertain changesrelated to a"no-bake" machine in1967, otherexhibits reveal job assignments from"coremakers" to "coremachineoperators" in 1967, and the testimony ofBasham relating to Fussell'sworkindicates that the "no-bake"machinewas initially used in 1967Consideringthe logical consistency of all thefacts, I find theinitial useof machineprocesses to make the"cores" tohave occurredin 1967. A date,inaccordancewithGeneral Counsel'spostulation,as of early 1966, however,would not affect the results herein'Fisherhad been promoted from machine operatorto coremaker "A" onJune 21, 1965 It is not clear what typeof "machine operator"Fisher hadOn or about April 21, 1968, the Respondent and theemployees' collective-bargainingrepresentative negotiateda contract which included rates of pay for all the positionsof employment involved in the manufacture of cores,either by hand or machine.On September 23, 1968, the Respondent again demotedHumbert from coremaker "A" to coremachineoperator"A." Thus as of September 23, 1968, the Respondent hadsixcoremaker "A" employees, and Humbert and twoother employees as core machine operators "A."'On or about December 17, 1968, the RespondentnotifiedH.M. Basham, coreroom steward, of severaltransfersof employees from one position to anothereffective as of January 2, 1969. Among the employeestransferredwas Basham.Basham wastransferred fromcoremaker "A" position to core machine operator "A."Of the employees transferred,Basham wasthe onlyemployee to suffer a cut in pay (from $3.02 to $2.87 perhour).The GrievanceOn December 18, 1968, Basham filed a grievance withCore Department Supervisor Bridges with respect to thejob classification of Cloyd Fussell. The nature of thegrievance was set forth as "Job Classification XXIII aclass `B'operator Cloyd Fussell making floor and benchcores."Bridges, after receiving the grievance form, looked at itand then stated toBasham ineffect that he did not believethere existed anything for the grievance procedure sinceFussellwas not out of his classification. Bridges toldBasham ineffect that all cores made by the air settingprocessdonotcome under the floor and benchclassificationEither at the time or shortly thereafter onDecember 19, 1968,Bridgesput on the grievance form asdisposition first step of the grievance the wording "Allcores made by the air setting process do not come underthe floor and bench classification."Thereafter on December 19, 1968, Vice President Langtransmitted a note to Basham relating in effect thatBridgeshad given him a copy of Basham's December 18,1968,grievance, that Bridges had related his answerthereto, that if the second step of the grievance procedurewere used that he (Lang) would likeBasham tobe specificas to the complaint and how it violated the contract.Thereafter on December 23, 1968, Joe C. Little, for theUnion, filed a grievance form for the second step of thegrievance procedure. The form set forth as follows:GRIEVANCE FORMInternationalMolders&AlliedWorkers Union,AFL-CIO.DateDecember 23, 1968Local Union No.429Firm Where EmployedLufkin Foundrybeen prior to June21, 1965 The overall evidence appears to indicate thatthere wereno "coremachine operators" prior toJune21, 1965If therewere, however,the overallresult inthis case would remain the same.'Bashamcrediblytestifiedto the effectthat there were at all timesmaterial three coremachine operatorsThus it would appear thatHumbert,Fisher, andone other employee filled said jobs in mid-1967'One ofthese twoemployees was Joe ArnoldIt is not clear whetherFisher was and is stillemployed bythe Respondent in the other position 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDDept.FoundryForemanGlenn Bridges2nd stepNature of Grievance: Sometime ago you moved a class Acore maker job to a so called mach. job, with a class Bmach operator makeing this job, in no way is this jobbeingmade on a Mach it is being rammed up on thefloor. In the past this job has always been rammed up bya class A core maker. We ask you to give this matter youattention, an correct this mastcke.ComplainantJoe C LittleClock Number326On December 23, 1968, Lang replied to Little's secondstep grievance form by note stating in effect, "What areyou asking us to do about this? Will you please add thatto this form."AfterLittle received the note referred to above, herequested from Lang an extension of time for thecompletion of the grievance. Lang replied on the same dayasisrevealedby the following excerpts from hismemorandum to Little:INTERDEPARTMENT CORRESPONDENCEFromDept.Date 12-23-68ToJoe LittleDept.File NoCustomer or SubjectOrder or Job No.It is allright to put your completion of the grievance offuntilnext week. Keep in mind that we have before,taken work off the bench and put it on blowers or therollover.We have to keep trying to make cores onproductionandwhen the production requirementsjustify it,we will then move jobs to the machines.Sometimes thismeansnew core boxes riggeddifferently.Sometimes the change necessary is minor.As for the no-bake machine, this job is rated more onthe process than it is for having a machine as such. Thedifference in jobs made in this process and floor orbench core making is mainly in the ramming technique.No ramming is needed on the no-bake system. Or atleast not in the normal sense of ramming.It requiresconsiderable less skill to make cores by this process. Wehave a lot of cores that do not go through the rollover,but have to be drawn by hand. So there is little or nodifference in the particular cores that Basham is talkingabout and the many others that have been made here allthe time. Maybe the core box is actually sitting on thefloor, but what difference does it make whether it issitting on the floor or going under the feeder on theroller conveyor. A good bit of this that has been movedover there most recently, is set on the floor and whenthey strike the excess sand off a box it is shoveled intothose smaller housing bearing core boxes and some ofthe gear and hub center core boxes. According toBasham we are ramming them on the floor still, but themain thing is that we are notrammingthem as this newprocess does not require the same ramming.RobertThereafter Lang sent Little a letter on January 2, 1969,as follows:January 2, 1969Mr. Joe LittleGrievance CommitteemanFoundry Dept.Dear Joe.In regards to H. M.Bashams grievanceof 12-18-68and yours of December 23, 1968, you asked for anextension of time after you got my note of December23rd. In my note I asked to be more specific as to whatyouwanted and asked that that be added to thegrievance form. You did not make your wants anyclearer so I am not sure what your complaint is orwhat you expect us to do differently.Iwill explain our policy in regards to what cores aremade on the bench and what are on machines, hopingthat this will explain, but I do not consider this aformal reply to any grievance as I do not see anyviolation,and you have not charged us with anycontract violation.All cores will be made on machines where it ispractical. Some are too large or complicated and somehave too little production to go to any expense inmaking any change to put that core on a machine Inthe past, our production needs have changed on certaincores, and we have moved them from the bench to amachine. The No-Bake machine is really not a machinein the normal sense of the word, since all the machinedoes is mix the ingredients with the sand This is moreof a system of making cores than an actual machine,but this system was explained at our last negotiationsand a top rate approved of by both parties. We havemoved a few core boxes to this machine from thebench, but in my opinion this does constitute a changeto a machine,since this is a change in the system ofmaking these cores. Floor and bench work is work thatisdone by hand, and requiring special skills oframming. Cores made with the no-bake process do notrequire the special skills of ramming since this sanddoes not take any ramming, in the normal sense oframming cores by hand. There is little difference in themaking of these particular core boxes in question andany other core that has been made on this machine allthe time. If there is any difference at all, it is that mostof the cores are sitting on a roller conveyor under thehead of the machine and these other cores are sitting onthe floor beside it and sand is shovelled into thoseboxes on the floor. We could sit them on a plate and letthem go through like all the other boxes but I cannotimagine any such small technicality having anything todo with it. There is no skill to speak of involved in thissystem either as to ramming or drawing of the corebox.If there is anything else to talk about on thiscomplaint, I will be glad to discuss it with you As fordowngrading some men in this department, we put thisoff a long time hoping things would change so as to .avoid any cut in pay for anyone, but it didn't developand since our work load has changed we had noalternative.Robert Lang/s/Robert Lang LUFKIN FOUNDRY & MACHINE COMPANY191January 7, 1969, Meeting'On January 7, 1969, Joseph Little, a representative oftheUnion, along with a delegation of employees fromRespondent's core department, met with Vice PresidentLang in his office.' Those in the union delegation wereLittle,Basham, Harbuc, W J. Bushman, Fussell, E. V.Johnson, and several others. Lang was the only personappearing for the Respondent.At the outset, Lang indicated that he could notunderstand the presence of all of the employees as isrevealed by the following credited excerpts from Little'stestimony:A.Mr. Lang invited us to come in and he said,"What are all you people doing in here. This does notinvolve you." He said, "You go ahead and stay becauseitmight- someone might complain, but this stilldoesn't involve you."Little told Lang that the problem did concern all of themen because each of them had been or might be cut backfrom a class "A" coremaker classification.Lang asked for some one to tell him wherein theRespondent had been in violation of the contract. Therewas no specific answer to Lang with respect to thequestion of wherein the contract was violated. There wasd'scussion however about the moving of several core boxesfrom a position near the coremaker to a position nearFussell,a class "B" machine operator.Basham told Lang that the Respondent had beenmoving cores from a class "A" coremaker and puttingthem on the floor by Fussell,a class "B"machineoperator,thatthemenwereconcerned that theRespondent was going to move every job in the coreroomto the no-bake machine and eliminate completely the class"A" coremaker classificationLittlestated that theRespondent had cut back four men before and asked ifLang could give the Union an idea as to how many menthe Respondent intended to cut back.Bashamstated thathe had worked for the Respondent for 25 years andhelped build it up, that he would like to know why he hadto take a pay cut at this time. Lang stated that he alsowould like to know the answer. Lang told the Union thatitwas not Respondent's aim to eliminate the coremakingclassificationbut that the Respondent had moved jobsbefore and that no one had complained, and that theRespondent would, as in the past, change the method ofmaking a particular core if it could get better productionLang told the. Union that since making cores by hand wasthe slowest of all methods, the Respondent would movethe jobs to machines when practical. Lang told the uniondelegation that they all knew machine operators workedat a lower rate of pay than class "A" coremakers Langalso told the union delegation that this had been doneoften in the past and mentioned the fact that Humbert'The factsare based upon a composite of the credited testimony ofLittle,the credited testimonyof Lang,the credited stipulated testimony ofLang and Bridges, the exhibits in the record,and a logicalconsistency ofall the facts'The certified collective-bargainmg representative in this proceeding isthe AFL-CIO. On thescene at the plant it may be said that the individualemployeesbelongtoBoilermakersLocalNo 587,InternationalAssociation of Machinists and AerospaceWorkers, Local No1999, andInternationalMolders and AlliedWorkersUnion,LocalNo 429,AFL-CIO JosephLittle,a participant in some of the negotiations hereinonbehalfof the AFL-CIO,isarepresentativeof theaforesaidInternationalMoldersUnion JosephH Schuler, a participant in some ofthe negotiations herein on behalf oftheAFL-CIO, is a vicepresident ofthe aforesaid International Molders Unionand Fisher were now core machine operators althoughformerly class "A" coremakersLang and Basham became involved in a discussionabout the work involved in the making of cores by themachine method as compared to the hand method. Langrelatedthat in the machine method there was not"ramming" of sand in the normal sense, that sand wastaken from a machine and placed in the core boxes andtapped in far-reaching places.Bashamstated that theemployees were ramming the sand by use of a stick Langmentioned that the employees were using a bucket andshovel in catching the sand and putting the sand in thecore boxes by the machines.Little toldLang that the Respondent should havetalked to the Union about moving the core boxes from theclass"A" coremaker positions to the core machinepositions. Lang told the Union that the Respondent hadmoved jobs in the past and had not given up the right todo so in the contract. Lang asked why someone had notcomplained in the past when such jobs had been moved.Lang asked if it would make any difference if the coreboxes were put on the conveyor belt to move by themachine to be drawn and finished later. One of thedelegation from the Union stated that this would still betaking work from a class "A" coremaker and putting iton the floor by the machine.During the meeting and toward the end of the meetingtheUnion apparently requested Lang to answer theirgrievance in writingLang told the Union that, in hisopinion, theUnion had failed to show where theRespondent had violated the contract.At the end of the meeting Lang asked Little what couldbe done to settle the problem. Little told Lang that heshould put the men back in their former classification andrate of pay and hold "this thing" off until it could bebargained about at negotiation time 10On January 13, 1969, Little sent a letter toRespondent'spresident,R.L.Poland, reflecting asfollows-January 13, 1969R. L PolandPresidentLufkin Foundry & Mach.Subject 3rd step grievance of core Room.Dear SirWe have met with Mr. Lang on this subject. Herefuses to answer our grievance in writing, because inhisopinion,we have failed to show where he hasviolated the contractWe will not tolerate wage cutting.SincerelyJoe C. LittleGrievance committeeOn January 16, 1969, Respondent's president, Poland,replied to Little's letter as follows:January 16, 1969Mr. JoeC LittleInternationalMolders&AlliedWorkers Union1525 Turtle CreekLufkin, TexasDear Sir:"The current contract termination date isApril 21, 1970 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDResponding to your letter of January 13, 1969, I amunable to extract the exact meaning of your grievanceexcept you state "We will not tolerate wage cutting."Please explain in what manner we are cutting wages,or what part of the contract we are violating, if any Ican seewhere it might be possible under the contractfor a man's wages to change if he changes classificationprovided each classification carries a different wagerate.Unless we are in violation of the contract, I do notbelieve there is a grievance.Sincerely,LUFKIN FOUNDRY &MACHINE CO./s/R. L. PolandPresidentRLP:Ibwcc:R. E. BarrJT. LongRobert LangC. J. SchullerJ.B. HopperOn January 20, 1969, Little sent another letter toPoland as followup to Poland's letter of January 16, 1969,as follows:January 20, 1969Mr. R. L. PolandPresidentLufkin Foundry Mach.Subject:Grievance of Core Room; answer to letterdated Jan 16, 1969.Dear Sir:We have tried to settle this grievance, in severalways, a number of times. I would like to refer you toarticle IX. Sec. I on page eleven of contract.We expect an answer in writing to our grievance.Mr. Bridges moved a job from a class A core maker,put it on the floor by the no-bake machine, an has aclass B machine operator ramming up this job. By thismove a class A core maker has been cut back to a classA machine operator, a cut in wages of 15 cents anhour.This machine was not negocated in to contract totake the place of a class A core maker. I can see whyMr. Lang would approve of Mr. Bridges move, as inall, this is a cut of fifty nine cents an hour in wages, wethereforerequestameetingwithplantgrievancecommittee on this matter.SincerelyJoe C. LittleOn January 30, 1969, Poland sent Little another letteras followup to Little's letter of January 20, 1969, asfollows:January 30, 1969Mr. Joe C. LittleInternationalMolders& Allied Workers Union1525 Turtle CreekLufkin, Texas 75901DearMr. Little-Withregard to your letter of January20, 1969,concerning your alleged grievance of wage reduction inthe case of a core room employee,Ihavediscussed thisindetailwithMr.RobertLanginourFoundryDepartment.On January2, 1969,Mr Robert Lang wrote you aletter explaining his position on this matter,copy ofwhich is attached.Itappears that this is a case ofpaymentfor themaximum classification of a wage ratescaleA class-Acoremaker has a wage rate range of$2.78 to $3.02. A class-Acore machine operator has awage scale rate rangeof $2.64 to $2 87. If anemployeeor operator is transferred from one classification toanother,then his wage rate should correspond to thenew classification.Inmost cases, this entails a wageincrease because the employee usually will be promotedto a higher paying classification.Quite often,however,itinvolvedawage reductionbecausethenewclassification carries a lower wage scale.A transfer ofthis nature usually is requested by the employee for hisown benefit,but under our contract such a change canbe made if the job on the original classification is notneeded.Such a transfer is not made simply to cut anemployee's wages but is made to satisfy our productionrequirements and utilize the employee in a place wherehe is needed mostWe donot believe that we have violated our contractin this instance,but certainly will be agreeable to meetwith the Grievance Committee if you feel a furtherdiscussion is necessary.Sincerely,LUFKIN FOUNDRY &MACHINECOMPANY/s/R. L. PolandR. L. Poland,PresidentRLP. lbwcc:R. E Barr,J. T. Long,R. E. Schuller,Robert LangOn February 12, 1969, Respondent's Vice PresidentHopper sent Little a letter in reply to a request for ameetingwith the Plant Grievance Committee as follows.February 12, 1969Mr. Joe C LittleInternationalMolders & Allied Workers Union1525 Turtle CreekLufkin, Texas 75901-Dear SirIam replying for Mr. Poland to your letter to himaskingfor- ameetingwiththePlantGrievanceCommittee to discuss the subject of wages paid a coreroom employee.We do not believe that there has been a deviationfrom the provisions of- the contract and, as weunderstand it, you are not complaining about theprovisions of the contract. Accordingly, we feel thatsuch a meeting would not constitute an official step inthe normal grievance procedure.Since there continues to be a misunderstanding,however, we are quite willing, as Mr. Poland indicatedinhis letter of January 30, to a meeting with yourcommittee to discuss the matter further. We therefore LUFKIN FOUNDRY & MACHINE COMPANY193suggest a meeting at 4:00 P.M. on Tuesday,February18, in the conference room of the white building acrossthe street from our main office.Yours very truly,LUFKIN FOUNDRY &MACHINE CO./s/Bayo HopperBayo HopperVicePresidentbeing cut back, that the Respondent still had the right todo so.During the discussion Roby Smith also spoke aboutsome of the "jobs" that had been moved.Themeeting ended with Lang's stating that theRespondent's position had not changed, that the Uniondid not have a grievance under the contract. Little statedthat the Union was dissatisfied with the meeting and feltthat it had a grievance.JBH:Ibwcc:R. L. PolandR. E. BarrJ.T. LongRobert LangC. J. SchullerMeeting of February 18, 1969"On February 18, 1969, representatives from the Unionand the Company met in an office on plant premises todiscuss the Union's contended grievance. Present for theUnion at this meeting were J. C. Crawford and JamesOates of the Boilermakers Union, Roby Smith, Joe Little,and HenryBashamof the Molders Union, and Luce ofthe IAM Union. Present for the Respondent at thismeeting were Hopper, R E. Barr, C. J. Schuller, JohnnyLong, and Robert Lang.The meeting commenced with Lang asking Little to getthings started.Little talked about the problem of thecoremaking grievance and of what had occurred up to thispoint in the discussions. Lang asked the Union to showthe Company in effect where the Company was supposedto have violated the contract. Lang stated in effect that ifthe contract were not violated, the Union did not have agrievance.Little stated that any difference between theCompany and the Union constituted a grievance.Little then spoke about the Respondent's moving a job(making of cores) from the class "A" coremaker'sposition to the core machine. Lang related that the jobwas moved because by using machines there was lessramming and packing of sand. Little stated that there stillwas a certain amount of ramming and packing of sandwhen the machine method was used. Lang told the Unionthat it had made a study of the core jobs since usage ofthe "no-bake" machine and had given the Union thetimestudy inminutes.Lang said the machine methodmade a considerable difference in the time involved inmaking cores, that it took less time to make cores by themachinemethodLuce asked Lang to explain thedifference in the coremaking procedure by the machinemethod and by hand. Land did so and pointed out thatthere was a difference in the ramming and packing ofsand, that the machine method requiredless ramming andpackingof sand and that in the machine methodchemicals were used as opposed to oil in the hand methodfor the sand mixture. Lang told the Union that the"no-bake"machine had been discussed, classificationsagreed to, and a contract agreed to in April 1968. Langstated that if the Respondent were to figure out the wayto do a job cheaper and by doing so it resulted in a man"The facts are based upon a composite of the credited testimony ofLuce,credited testimony of Lang(stipulated and actual), the exhibits in therecord,and the logical consistency of all the factsEvents of March 3-6, 1969On March 3, 1969, by letter to Poland, Little requesteda second meeting on March 7, 1969. On March 6, 1969,by letter to Little, Poland agreed to a meeting on March7, 1969, at 4 p.m.Meeting of March 7, 1969"Prior toMarch 7, 1969, Local 429 (of InternationalMolders and Allied Workers Union) requested help fromits International Union. Joseph H. Schuler, Internationalvice president, was assigned to help the AFL-CIO in itshandling of the "grievance" problem with the Respondent.On March 7, 1969, around 4 p.m., representatives ofthe collective-bargaining representative,AFL-CIO, metwithRespondent's representatives on plant premises todiscuss the grievance problem involved in this case.The AFL-CIO's composite representative committeefor thismeetingconsisted of Joe C. Little and Roby N.Smith of Local 429 of the Molders Union, J. C. Crawfordand James Oates of Boilermakers Local No. 587, BillLuce of Local No. 1999 of the IAM, and Joseph H.Schuler International vice president of the InternationalMolders and Allied Workers Union. The Respondent'srepresentatives for this meeting included Vice PresidentRobert Lang, Vice President R. E. Barr, and PersonnelDirector John T. Long.After introduction, Respondent's Vice President LangtoldMolders International's Vice President Joseph H.Schuler that it was his show and to proceed. Schuler toldLang that the Union had a grievance that neededtreatment, that the rates for certain jobs had been reducedby taking the jobs away from one classification andplacing the jobs in another classification without changingthe method.Lang then spoke to the group about the difference inmethods used to make cores by the use of machines in theprocess as contrasted to the making of cores by hand.Lang told Schuler that he did not see a violation of thecontract by what had been done in moving work from theclass "A" coremaker to the core machine area, that for aTong period of time that Respondent had removed jobsand put such jobs on coremaking machines, that theRespondentwas paying the rates negotiated for theoperators of the machine, and that the Respondent hadhistoricallymoved workand menfrom the benches (wherecores were made by hand) to the coremaking machinearea. Lang stated that there had not been any complaintsin the past. Schuler agreed that this had happened butargued that the "no-bake" machine was not in and ofitselfa core machine. Schuler stated that the Unionshould have complained about the matter."The facts are based upon a composite of the credited aspects of thetestimony of Joseph H. Schuler, the credited testimony of Lang, stipulatedand otherwise,the exhibits in the record,and the logical consistency of allof the facts. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDLang agreed that the "no-bake" machine was not acore-producing machine and was a core-mixing machine.Lang argued in effect that each man working on themachines involved and the related work was being paid inaccordance with the classification of the job as agreed toin the contract. Lang stated that he could not see that thecontract had been violated and therefore that he could notsee that a grievance existedSchuler argued in effect that a grievance existed, thateither there was a grievance within the confines of thecontract, or if not, that there existed a statutory grievance,that theUnion had a right to discuss any matterpertaining to rates, conditions of employment, or hoursthatwere not specifically covered and agreed to in thelabor agreement. Schuler stated that the Respondent hada duty to bargain about the problem involved herein. Langreplied that the Respondent was alwayswillingto discussmattersandproblems that came up between theRespondent and its employees. Schuler argued thatdiscussiondidnotrepresentorconstitutecollectivebargaining.Schuler argued that the facts showed thatcores were being produced cheaper (by employee wagecriteria)without a change in method. Lang pointed outthat there was a change in method, that the rammingprocedure was different, and that there was lessrammingin the method of making cores by use of the machinesLang pointed out that the use of the "no-bake" machine,with chemicals instead of oil, with less ramming of sand,perhaps less reinforcement, constituted a change inmethod. Schuler argued that the change did not constitutea change in the elements of the job.Lang told Schuler that work and men had been movedfrom the handmaking of core-type production tomachine-typeproduction in the past and that theRespondent would continue to do so, that the "zipper"clause in the contract protected the Respondent's right todo so.Schuler argued that at the time of negotiations in 1968the parties did not have the current problem in front ofthem. Lang said that perhaps more should have been saidor written at the time of negotiations. Schuler asked if theRespondent would discuss the matter within the confinesof the contract.Lang told Schuler that he could not see that thecontract had been violated and therefore could not seethatagrievanceexisted.Schulerargued that theRespondent had to bargain with the Union over theproblem, either within the confines of the contract oroutside the contract as a statutory grievance, that thestatute of limitation did not apply if the contract were notapplicable.Lang asked Schuler how he would solve the problem.Schuler suggested that the work involved be timed andpaid at a class "A" coremakers' rate with a minimum of1-hour pay per day per man. Lang raised a question aboutthe mechanics of the problem and as to who should be puton the job. Schuler told Lang that he did not want to talkabout this aspect. The meeting apparently ended afterLang told Schuler that the Respondent would think abouthis suggestion and send the Union an answerCorrespondence of March 18, 1969On March 18,1969, Respondent'sVicePresident Langtransmitted a letter to Little setting forth as follows:March 18, 1969Mr. Joe LittleFoundry DepartmentDear Joe:Since our last session on the core room problem, Ihave again reviewed this whole operation, and havegiven a lot of thought to this claim and complaint, butdo not have anything more to offer I will still have tomaintainmy original thought on this, that there is nogrievance under the contract, and the last work that wemoved from the bench to the NO-bake machine, is inthe same category as a lot of other work that we havebeen making there all the time.One suggestion made at our last meeting of allowinga first class core maker to make all this work that waslastmoved, just isn't practical. Having one first classcore maker, go to this machine area to fill a few coreboxes, leaving what he was doing in the first place, andthismove to be of periods of 15 minutes to on rareoccasions 45 minutes to an hour at a time would surelynot help a class A coremaker and it would surely be adisturbing factor to the company.Maybe something can be worked out to protect menwho have been in top paying jobs for long periods,from having to take a pay cut when it is not on accountof a general slow down of business That however, is anentirely differentmatter, and something we have notworked on or even talked about, so it could not haveany bearing on this particular case, and under ourpresent agreement, we feel that we have not doneanything out of order.Verytruly yours,/s/Robert LangRobert LangEvents of April 1, 1969On April 1, 1969, representatives for the Respondentand representativesfortheAFL-CIOmetagain,apparently on the plant premises. The representatives fortheRespondent were Vice President Robert Lang andPersonnelDirectorLong.The representatives for theAFL-CIO were Joseph H. Schuler, Joe Little, JamesJones, Bill Luce, James Oates, and J. C. Crawford. ThediscussionthatensuedwasprincipallybetweenRespondent'sVicePresidentLangandMoldersInternational's Vice President Schuler.Schuler started the meeting by telling Lang that theRespondent had a duty to bargain about any changesbefore they were made. Schuler told Lang that the methodof making cores by the machine method had not changedfrom the method of making cores by hand. Schuler askedif the Respondent would negotiate on the merits of thegrievance either within or outside the confines of thecontract. Schuler asked if the Respondent still contendedthat a grievance did not exist.Lang told Schuler that this was correct, that there wasnothing to add, that he did not believe that a grievanceexisted, that the Respondent had not violated the contract,but that they would discuss anything.Schuler again spoke about the Respondent's having aduty to bargain over changes, and stated that discussingand bargaining were two different things. Schuler toldLang that if they could not agree, they would have to getsomeone else, perhaps the Board, to see whether or not anissue existed.Lang stated that he hoped this was not the case, but ifitwere, the decision would have to be made by theRespondent's attorneys. Lang stated that the Respondent LUFKIN FOUNDRY & MACHINE COMPANY195had certain prerogatives, that there had been nocomplaints in the past onsimilarthings, and that he couldnot understand the complaint now.Schuler replied at this pointas isrevealed by thefollowing credited excerpts from his testimony.Iat this point pointed out to Mr. Lang that the Unionhad not waived its rights at any time to grieve on thismatter, or any other matter, not specifically covered bythe contract or even in the contract; that any suchwaiver had been one it would have had to be specificand not implied and there had been no such waiver.Contentions and ConclusionsThe General Counsel has pleaded and repleaded in thesame and in different language essentially that theRespondent (1) has refused to bargain about changes inwork being performed by class "A" coremakers and class"A" and class "B" machine operators and (2) thatRespondent has refused to bargain with the Union as tocertain alleged unilateral changes. Since the multiplicity ofthe pleadings may be somewhat confusing if not set out, Ifind it proper to set the pleadings out with respect to theconclusions hereinafter made.(1) The General Counsel alleges that:(1) on or about December 18, 1968, and at all timessince, theRespondent has refused, and continues torefuse, to negotiate and discuss with the Union matterswith respect to changes in the work being performed byClass "A" Coremakers and Class "A" and Class "B"Machine Operators.The facts as set forth previously may briefly be said toreveal that in 1967 the Respondent changed its method ofproducing cores from one wherein substantially theRespondentproducedmostof its "cores" by ahandmaking procedure to one wherein some "cores" weremade by hand and some by a system using machines inlarge part. Thereafter work was assigned to employeesperforming functions in both methods, and work andemployees were moved and utilized in the manufacture of"cores" by the machine method, and employees weremoved on occasion to and from positions in which"cores" were made by hand. Section 10(b) of the Act barsa finding of violative conduct by this change in method in1967.As I see the facts, the assignment and changes of anemployeeandwork from the handmaking "core"operation in December 1968 and January 1969 does notconstitute a change in operations as such but a merechange in decision as to where work should be channeledand in effect a change of an employee from one job toanother. The evidence indicates a decrease in work beingassigned to the ones making "cores"by hand,but doesnot reveal, at the time, that additional work was beingassigned to the ones making "cores" by the machinemethod. The facts reveal that the number of employeesworking on such machines remained the same.The type of change involved herein does not involve achange in the Respondent's method of operations butconstitutes a continuation of the Respondent's method ofproducing "cores" by two different methods, and byassigning employees and work as needed. Consequently, Iam persuaded that theFibreboarddoctrine is notapplicable to the facts revealed by the record.'"See Fibreboard Paper ProductsCorp,138 NLRB550, enfd. 322 F 2d411 (C A D.C ), affd 379 U.S 203 CfCentralRufina,161 NLRB 696.Furthermore, the Respondent followed its contractualprovisions as to notice as to classification changes. Suchnotice gave the Union adequate opportunity to complainand discuss the change involved prior to the actual changein assignments on January 2, 1969. Furthermore, even ifthe Respondent were obligated to bargain about the typeof change involved herein, the facts reveal that theRespondentmet and discussed the problem with theUnion in numerous meetingsIt is clear that the Respondent discussed the methodsinvolved, its reasons and basis for its actions, asked forproposed solutions, and considered the same. It is truethat the Respondent stuck to its position that no grievanceexisted because it contended that it had not violated thecontract.Nevertheless, the total picture reveals that theRespondent did bargain in good faith as to the issues byitsdiscussions, reasons advanced, and consideration ofissues presented by the Union. In sum, the facts are clearthattheRespondent's total actions reveal that itbargained in good faith.Inote that technically the grievance filed by the Unionwith the Respondent involved a change in September1968.As to such change itself, it would appear thatSection 10(b) would bar a finding of violation with respectto such change. It appears, however, that it is clear thatthe grievance discussions hit the thrust of the issues raisedby the complaint with respect to the change of Basham asof January 2, 1969, from a class "A" coremaker's job toa machine job. As indicated, the overall facts reveal thattheRespondent did not have the obligation to bargainabout the changeofBasham,and others, from oneclassification to another classification in December 1968and January 1969, and the overall facts otherwise revealthat the Respondent did bargain in good faith about theissues.The assertion of contract rights is clearly consistentin this case with good-faith bargaining. Accordingly, Iconclude and find that the Respondent has not violatedSection 8(a)(5) and (1) as alleged.(2) The General Counsel alleges that.10(2) The Respondent, between about December 18,1968, and January 2, 1969, without adequate priornotification or consultation with the Union, unilaterallydecided todiscontinueand shortly thereafter diddiscontinue some of its existing core manufacturingprocesses (hand-manufacture of cores by Class "A"Coremakers), and simultaneously therewith decided toinstituteand shortly thereafter did institute a newpractice of manufacturing additional cores by the use ofno-bake machines (operated by Class "A" and Class"B" Core Machine Operators), and as a result of theaforesaid changes, reduced the earnings and wage ratesof some of its Class "A" Coremakers.The same reasoning given previously supports a findingthat the Respondent has not violated Section 8(a)(5) and(1) as alleged. I note further that the facts do not revealthe institutionofa new practice of manufacturingadditional cores by the use of "no-bake" machines. Thefacts do reveal a reduction in earnings and wage rates ofcertain individuals because of a change in classification.This, in and of itself, is insufficient to establish that theRespondent has violated Section 8(a)(5) and (1) of theAct.Accordingly, for all of the reasons set forthpreviously, and especially with respect to contention 1, Iconclude and find that the Respondent has not violatedSection 8(a)(5) and (1) of the Act.(3) The General Counsel alleges that:10(3) The Respondent, between about December 18,1968, and January 2, 1969, without adequate prior 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotification or consultation with the Union, unilaterallydecided to take work and shortly thereafter did takework that was being performed by some of its Class"A" Coremakers and assigned such work to its CoreMachine Operators which actions resulted in increasingthe total amount of work of suchCoreMachineOperators.Inote that the facts do not reveal that the total amountof work of core machine operators has been increased.The reasoning and conclusions with respect to GeneralCounsel'scontentions 1 and 2 are equally applicable tothis contention For the same reasons, I conclude and findthat the General Counsel has not established,as alleged,that the Respondent has violated Section 8(a)(5) and (1)of the Act.(4) TheGeneral Counsel alleges that.10(4) The Respondent,between about December 18,1968,and January 2, 1969,without adequate priornotification or consultation with the Union,unilaterallydecided to change and shortly thereafter did change thejob location, job classification,duties,work load,and/or wages of . . Henry M Basham.For the same reasons set forth as to the GeneralCounsel's other contentions,considering all of the facts, Iconclude and find that the changes made by Respondentwith respect to Basham's classification on January 2,1969,arenot the type requiring bargaining by theRespondent,and further that the facts reveal thatRespondent did bargain in good faith with respect to theissues involved.In sum,the General Counsel has not established thattheRespondent has engaged in conduct violative ofSection 8(a)(5) and (1) of the Act, as alleged.Upon the basis of the above findings of fact,and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.LufkinFoundry& Machine Company, theRespondent,isengaged in commerce within the meaningof Section 2(6) and (7) of the Act2.BoilermakersLocalNo587;InternationalAssociation of Machinists and Aerospace Workers, LocalNo. 1999; and International Molders and Allied WorkersUnion, Local No 429, AFL-CIO, the Unions, and theAFL-CIO,are, and have been at all times material herein,labor organizations within the meaningof the Act.3.All production and maintenance employees of theRespondent at its Lufkin, Texas, plant,including shippingclerks, but excluding office and clerical employees,guards,laboratory and technical employees and supervisors asdefined in the Act, as amended,constituteaunitappropriate for the purpose of collective bargaining withinthe meaning of Section9(b) of the Act.4.At all times since June 14, 1949, and continuing todate,theAFL-CIO, theUnion,hasbeentherepresentative for the purposes of collective bargaining ofthe employees in the unit described above in paragraph 3,and, by virtue of Section 9(a) of the Act, has been, and isnow, the exclusive representative of all the employees insaid unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment5.TheRespondent has not engaged in unfair laborpractices within the meaning of Section 8(a)(5) of the Act,as alleged.6.TheRespondent has not interfered with, restrained,and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, and has not therebyengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,itis recommended that the complaint be dismissed in itsentirety.